Citation Nr: 1546687	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  14-15 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Tinnitus had its onset in or is otherwise attributable to service.  

2.  Giving him the benefit of the doubt, the Veteran has bilateral hearing loss that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss and tinnitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is claiming entitlement to service connection for bilateral hearing loss and tinnitus; he attributes his current disabilities to noise exposure in service.    

Tinnitus

The Veteran attributes his tinnitus to in-service noise exposure.  Based on the Veteran's consistent reports of in-service noise exposure, and the fact that his DD Form 214 reflects he was a qualified expert with the M-16 rifle, the Board will concede in-service noise exposure.  He has reported that his tinnitus started in service and it continues to the present.  
	
Tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is 'medical in nature.'  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that a January 2012 VA examiner opined that the Veteran's tinnitus is related to his bilateral hearing loss.  An etiological opinion regarding whether tinnitus is related to service was not provided. 

The Board has considered remanding this issue to the RO.  The Board has considered that there is no supporting medical evidence establishing a nexus between the Veteran's complaints of continuous symptoms and his current tinnitus reports.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Nonetheless, as noted above, lay evidence may serve as such a nexus when a lay person's observation is competent.  This is particularly true in claims involving inherent subjectivity.

While VA could undertake additional development to clarify the etiology of the Veteran's reported tinnitus, based on the Veteran's competent statements, the inherently subjective nature of audiological symptomatology and his service that included some noise exposure, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, the Board concludes that a grant of service connection for tinnitus is warranted.  Further development is simply not warranted in this limited case. 

Bilateral Hearing Loss

The Veteran asserts that his hearing loss is the result of noise exposure in service.  As noted above, the Board has granted service connection for tinnitus based on in-service noise exposure.  As such, in-service acoustic trauma is conceded.

The Veteran's service treatment records show normal hearing (via whispered hearing test) upon entrance into service.  Post-service medical records document complaints of hearing loss.  

A January 2012 VA examination found that the Veteran has sensorineural hearing loss in both his right and left ears.  The VA examiner opined that it was less likely that the bilateral hearing loss was due to military noise exposure because of the normal hearing findings at separation.

The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

In light of the Veteran's conceded noise exposure in service, and the fact that the Veteran has already been awarded service-connection for tinnitus based on this in-service noise exposure, the Veteran will be granted the benefit of the doubt.  The claim for bilateral hearing loss is granted. 

ORDER

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


